Citation Nr: 0728846	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of neck 
injury.

2.  Entitlement to service connection for residuals of neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for residuals of 
a neck injury, finding that the veteran had not submitted new 
and material evidence to reopen the claim.  The veteran filed 
a notice of disagreement with this decision, and after he was 
issued a statement of the case, submitted a statement that he 
was preparing an appeal but wanted to get copies of his 
medical records first.  Although a VA-Form 9 was not filed, 
the veteran's statement of intent is accepted as a valid 
substantive appeal.  Therefore the November 1995 decision is 
considered the decision on appeal.  

The RO confirmed the denial in a November 1999 rating 
decision.  In a February 2006 supplemental statement of the 
case, the RO reopened the veteran's service connection claim 
for residuals of a neck injury based on new and material 
evidence, but denied the claim on the merits.  Irrespective 
of the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for residuals of a neck injury.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In June 
2007, the veteran testified before the undersigned Veterans 
Law Judge at a Board videoconference hearing at the RO.  

At the time of the hearing, the veteran raised an informal 
claim for entitlement to a total disability rating based on 
individual unemployability.  This matter is referred to the 
RO.

The issue of entitlement to service connection for residuals 
of a neck injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for residuals of a neck injury in March 1976.  The 
veteran did not appeal the decision.

2.  Evidence received since the final March 1976 decision 
bears directly and substantially upon the service connection 
claim for residuals of neck injury, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of this claim.


CONCLUSION OF LAW

New and material evidence having been received since the 
March 1976 RO decision, the claim for entitlement to service 
connection for residuals of neck injury is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied entitlement to service connection 
for residuals of neck injury in March 1976, on the basis that 
the separation examination was normal.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The veteran filed a claim to reopen entitlement to service 
connection for residuals of neck injury in February 1980.  In 
an April 1980, the RO notified the veteran that he needed to 
submit new and material evidence to reopen the claim, but the 
veteran did not respond.  That claim is now considered 
abandoned.  38 C.F.R. § 3.158

The veteran filed another claim to reopen service connection 
for residuals of neck injury in August 1995.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the last final rating decision in 
March 1976 consists of VA and private medical records dated 
from 1978 to 2006 showing a current cervical spine disability 
and a possible relationship between the veteran's current 
cervical spine disability and service.  The veteran also 
testified at a Board hearing regarding multiple in-service 
injuries to his neck.    

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it bears directly 
and substantially upon the issue of service connection for 
residuals of neck injury.  Specifically, the evidence relates 
to a current cervical spine disability, an in-service injury, 
and a possible relationship between the present cervical 
spine disability and service.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  This information 
thus constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a)(effective prior to August 29, 2001); 
and reopening the service connection claim for residuals of 
neck injury is warranted.  38 U.S.C.A. § 5108.

The veteran's claim to reopen service connection for 
residuals of neck injury based on new and material evidence 
has been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for residuals of neck injury and, to 
this extent only, the claim is granted.


REMAND

The evidence reflects that the veteran has a current cervical 
spine disability.  VA medical records dated from 1999 to 2006 
show diagnoses of degenerative disc disease C5-C6, C6-C7, 
moderate central canal stenosis at both C5-C6, C6-C7 
secondary to disc bulging and marked uncinate spurring and 
hypertrophy, and degenerative joint disease at C5.

The service medical records show an in-service injury to the 
cervical spine.  A September 1966 clinical record shows a 
diagnosis of acute strain of the cervical muscles.  A 
February 1967 medical record notes that the veteran was in an 
auto accident in December 1966 and wanted to have an 
orthopedic evaluation.  A March 1967 medical record notes 
that the veteran also was in a head on collision in September 
1966 and had been in the hospital for acute cervical pain.  
The veteran testified that he was in two motor vehicle 
accidents in service.  The first occurred when he was on 
leave in Alaska before he was stationed at Fairchild Air 
Force Base.  Then, after transferring to Fairchild, he 
reinjured his neck when he was involved in another accident.  
He recalled that his neck became locked in a downward 
position and he could not move it.  He also submitted 
statements and testimony that he previously injured his neck 
in service 1965 when a pony motor back fired and he was 
thrown off.  

The record shows multiple medical opinions on whether the 
current cervical spine disability is related to service.  A 
private physician Dr. "G" submitted a medical statement in 
March 1996 that, after reviewing the veteran's medical 
history and noting from the records the degenerative disk 
disease of the cervical spine with spondylosis and neural 
foraminal narrowing of C5-6 and C6-7, this process was found 
to be an accumulative process that probably started with his 
documented injuries during his service.  The physician noted 
that the veteran had been suffering from neck problems for 
some time, which had worsened over the years and that he had 
reviewed the VA medical records of documentation of injuries 
to the veteran's cervical spine during his service.  The 
physician indicated that this certainly could be an 
initiating cause for his chronic problems now.  He noted that 
it was difficult to prove but it was his opinion that it was 
medically possible.

The same physician, however, made an assessment in August 
1995 that the veteran's chronic neck pain was gradually 
getting worse and that it stemmed from an old injury and was 
certainly military service connected.  (emphasis added.)  It 
was noted that the veteran had been looked at for a worker's 
compensation claim but nothing had been done.  A March 2006 
VA medical record also notes that in all probability the 
veteran's continuous neck pain was connected to his military 
service.

On the other hand, a QTC examiner found in July 2005 that the 
veteran's current diagnosis was not service-related because 
it was medically impossible to relate the two conditions and 
there was nothing in the medical records to explain the 
relationship.  The physician noted that there was no evidence 
for a significant herniated nucleus pulposus or fracture at 
the time of the motor vehicle accident in service and that 
the radiographic evaluation and MRI showing degenerative 
arthritis was more likely than not secondary to the normal 
aging process.  The same physician submitted another 
statement in November 2005 confirming his previous opinion, 
noting that he had reviewed the claims file.  The physician 
indicated that he had no records of the motor vehicle 
accident in service and that, should they become available, 
he would be glad to review them.

To complicate matters, private medical records document a 
work injury in 1978 when the veteran was struck in the face 
and was knocked to the ground unconscious.  He later was 
found to have cervical strain related to the job injury.  It 
also was noted that his cervical spondylosis was related to 
the aging process.

In order to resolve the multiple medical opinions of record, 
a medical opinion from an orthopedic specialist is necessary, 
taking into consideration the post-service accident to the 
spine, the two in-service motor vehicle accidents and the 
injury from a motor backfiring, and the current disabilities 
of the cervical spine.

If possible, the hospital records related to the in-service 
motor vehicle accidents should be obtained and provided to 
the examining physician.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to ask him 
specifically whether he has the name and 
location of the hospital where he received 
treatment for his first motor vehicle 
accident in September 1966 before he was 
stationed at Fairchild Air Force Base.

2.  Contact the appropriate service 
department to search for medical records 
associated with a second motor vehicle 
accident while the veteran was stationed 
in Fairchild Air Force Base in December 
1966 and also records related to an engine 
backfire in 1965.

3.  After completion of #1 and #2, 
schedule the veteran for an examination by 
a VA orthopedic specialist to provide an 
opinion on whether it is at least as 
likely as not the present cervical spine 
disability is related to any event in 
service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions, indicating he has 
reviewed all of the relevant medical 
evidence of record.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


